Chief Justice Agnew
delivered the opinion of the court
When the question upon the constitutional power to levy such a special tax as this was here before, this court affirmed it with a very positive dissent, however, by the present Chief Justice, and a qualified concurrence on part of Read, then Chief Justice,'and Williams, J., excepting to the extension of Hammett v. Philadelphia, beyond the case itself. It was believed by the majority that the former decisions of the court supported the power, though its exercise was apparently unjust and unequal. For the same reasons the court, as now constituted, feel bound by that decision, especially in view of the constitutional restrictions upon the power of taxation, which it is hoped will hereafter prevent local and unequal impositions. The only question now before us is, therefore, upon the effect of the first section of the ninth article of the new Constitution upon such legislation. It is contended that this section is a repeal *485per se of the act under which this tax is sought to he levied and collected.
It is a question of very great concern to the whole state, for if the position taken by the plaintiff in error be true, .some of the most important laws of the state have fallen long since, and all acts done under them have been unlawful and void. An example may be found in the act known as the Yenango County Tax Law, enacted many years ago, and extended from time to time to other counties, until now it is the law of probably one-third of the counties in the state. This is the law which makes the treasurer of the county the collector of the state and county taxes, sends him out into the different townships to receive from the people, and requires him to place all uncollected taxes, on the first day of September, in the hands of the several constables for collection, with an addition of five per cent, to the taxes of such person to pay the expense of collection. It allows the taxpayer a reduction of five per cent, for prompt payment before the first of August, and grace by payment of the simple amount between the 1st of August and the 1st of September. The constables give bond and sureties for collection. This is undoubtedly the cheapest and best system of collection in the state, but it is unquestionably special. Many other laws for particular localities might he mentioned.
In view of the wide and extended effects of an immediate repeal, ipso facto, by the adoption of the new Constitution, it behooves us to be careful in the interpretation of the sections mentioned. Upon all the consideration we can give to this subject, after a very careful argument to assist us, we are of opinion that section 1 of article 9 is not immediately operative, but was intended by the convention to be mandatory upon the legislature to enact laws framed upon its special intent, and to repeal all laws inconsistent therewith, leaving the legislature, in the exercise of a sound and wise discretion, to time the repeal after proper general laws shall have been passed. Any other interpretation would lead to most ruinous results. So much may be deduced from a comprehensive view of the section itself and its consequences, in the absence of any language in it to evidence an intent to make it a repeal per se. But beyond this there is strong evidence in the immediate context that the convention had a different intention. A part of section one is the declaration, by way of exception to its generality, of the power of the assembly to exempt certain classes of property from taxation. This is followed immediately by section 2, which provides that “ all laws exempting property from taxation other than the property above enumerated, shall be void.” Thus the subject of repeal was directly before the mind of the convention, and was limited to laws relating to exemption only. The subject of the second section, being directly connected with the subject of the first, indeed might have been incorporated with it, and this subject being that of repeal, *486it is conclusive evidence to our minds that the convention did not intend to repeal special tax laws, but to let them stand until the' legislature had enacted a proper general system of taxation to take their places. The eminent men who composed that body could not fail to perceive the utter confusion into which the state would have been thrown by a repeal per se.
These views derive confirmation from other portions of the instrument. The exception in the 7th section of the third article, relative to legislation, giving power to repeal special and local acts, strongly indicates the intent that such local and special acts should remain until legislation had been adopted to harmonize these local and special provisions with the general laws so adopted. There are, also, instances of immediate repeal of existing laws; for example, art. 3, sect. 21, relating to damages for personal injuries, and sect. 22, relating to investments by executors, &e. Art. 16, sect. 1, relating to certain existing charters of incorporation, and the section relating to exemption laws; already alluded to (sect. 2, art. 9.) Then we have the 2d and 31st sections of the schedule bearing directly upon the question. The former continues in force all laws not inconsistent with the Constitution, and all rights, actions, prosecutions and contracts. This express provision must have its due operation, unless inconsistency plainly appears. The other makes it the duty of the legislature at its first session, or as soon as may be, to pass such laws as may be necessary to carry the Constitution into full force and effect. This section also necessarily appeals to the consciences of the members, by their oath of office, to perform this necessary duty, and to bring the laws of the state into perfect accord with the Constitution, which is the highest evidence of the will of the people. With the legislature, therefore, this duty remains to provide general laws for uniform taxation, and to harmonize all paYts of the state by repealing local and special provisions that stand out upon the body politic as incongruous excrescences.
Judgment affirmed.